

116 HR 1436 IH: EITC Modernization Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1436IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mrs. Watson Coleman (for herself, Mr. Khanna, Ms. Moore, Mr. Ryan, Mr. Cicilline, Ms. Haaland, Ms. Jackson Lee, Mr. Grijalva, Ms. Norton, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the earned income tax credit to all taxpayers
			 with dependents and to qualifying students, and for other purposes.
	
 1.Short titleThis Act may be cited as the EITC Modernization Act of 2019. 2.FindingsCongress finds the following:
 (1)The Federal earned income tax credit is a refundable tax credit for lower- and middle-income working individuals and families whose earnings are below an income threshold.
 (2)Since its establishment in 1975, the credit has increased family income, reduced child poverty, and promoted employment by supplementing the earnings of low-wage workers, including military families.
 (3)The credit has a positive impact on the education and health of children living in poverty. (4)The credit has a positive economic impact on local economies and businesses because it puts more money in the hands of low- and middle-income working people who spend the money on immediate needs, such as groceries, school supplies, car repairs, rent, and health care.
 (5)The widening gap between the incomes of the wealthiest Americans and those of middle- and lower-income Americans is alarming.
 (6)There is an urgent need to address that gap, including through measures like this legislation and by raising the Federal minimum wage which together increase the wages of working Americans, widen the path to income stability, and narrow income inequality.
			3.Modifications of the earned income tax credit
			(a)Inclusion of individuals with qualifying dependents
 (1)In generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended— (A)in subparagraph (A), by striking qualifying child each place such term appears and inserting qualifying dependent, and
 (B)by striking subparagraphs (B) and (F) and by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively.
 (2)Qualifying dependent definedSection 32(c) of such Code is amended by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), and by inserting after paragraph (2) the following new paragraphs:
					
						(3)Qualifying dependent
 (A)In generalThe term qualifying dependent means, with respect to a taxable year— (i)a qualifying child,
 (ii)an aged dependent, or (iii)a qualifying individual described in subparagraph (B) or (C) of section 21(b)(1).
 (B)Identification requirementsNo credit shall be allowed under this section with respect to a qualifying dependent unless the taxpayer includes the name, age, and TIN of the individual on the return of tax for the taxable year.
 (C)Place of abodeThe term qualifying dependent shall not include an individual unless such individual has a principal place of abode in the United States for more than one-half of such taxable year.
 (4)Aged dependentThe term aged dependent means a dependent for whom a deduction is allowable under section 151 who has attained the age of 65 before the close of the taxable year.
						.
				(3)Conforming amendments
 (A)The tables in paragraphs (1) and (2) of section 32(b) of such Code are each amended— (i)by striking qualifying child each place it appears and inserting qualifying dependent, and
 (ii)by striking qualifying children each place it appears and inserting qualifying dependents. (B)Section 32(c)(5) of such Code, as redesignated by this Act, is amended by striking subparagraphs (C) and (D).
 (C)Section 32(m) of such Code is amended by striking (c)(3)(D) and inserting (c)(3)(B). (b)Inclusion of qualifying students (1)In generalSection 32(c)(1)(A) of such Code is amended by striking or at the end of clause (i), by striking the period at the end of clause (ii)(III) and inserting , or, and by inserting after clause (ii)(III) the following new clause:
					
 (iii)any individual who is a qualifying student.. (2)Qualifying student definedSection 32(c)(1) of such Code, as amended by subsection (a), is further amended by adding at the end the following new subparagraph:
					
 (E)Qualifying studentThe term qualifying student means, with respect to a taxable year, an individual who is an eligible student (as defined in section 25A(b)(3)) with respect to an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) who—
 (i)is not a dependent for whom a deduction is allowable under section 151 to another taxpayer for any taxable year beginning in the same calendar year as such taxable year, and
 (ii)either— (I)is qualified for a Federal Pell Grant with respect to the academic year beginning in such taxable year, or
 (II)has modified adjusted gross income of less than 250 percent of the poverty line for the size of the family involved for the taxable year.
 (F)DefinitionsFor purposes of this subparagraph: (i)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
							(ii)Poverty line
 (I)In generalThe term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section.
 (II)Family sizeFor purposes of determining the poverty line applicable to the taxpayer, the family size with respect to any taxpayer shall be equal to the number of individuals for whom the taxpayer is allowed a deduction under section 151 (relating to allowance of deduction for personal exemptions) for the taxable year.
								.
 (3)Conforming amendmentSection 32(c)(1)(A)(ii) of such Code is amended by inserting (other than a qualifying student) after any other individual. (c)Minimum credit for students and for individuals with certain qualifying dependentsSection 32(a) of such Code is amended by adding at the end the following new paragraph:
				
					(3)Minimum credit for students and for individuals with certain qualifying dependents
 (A)In generalIn the case of a qualifying student, or an eligible individual who has a specified dependent for the taxable year, the amount determined under paragraph (1) (before the application of paragraph (2)) and the amount determined under paragraph (2)(A) shall not be less than $1,200.
 (B)Specified dependentFor purposes of this paragraph, the term specified dependent means any qualifying dependent (other than a qualifying child who has attained the age of 7 before the close of the taxable year)..
 (d)Monthly paymentSection 32 of such Code, as amended by this Act, is further amended by adding at the end the following new subsection:
				
					(n)Monthly payment
 (1)In generalIn the case of an individual who is entitled to a refund relating to an overpayment of tax imposed by this subtitle that exceeds $240 (but only to the extent such refund does not exceed the credit allowed under this section) such individual may elect to have the Secretary, in lieu of such refund, make a payment equal to—
 (A)2/13 of such refund (with interest) during the earlier of the first practicable month or the second month that begins after the date the return was filed, and
 (B)1/13 of such refund (with interest) during each of the 11 months subsequent to the month determined under subparagraph (A).
 (2)Method of paymentA payment made under this subsection shall be made by direct deposit or by general-use prepaid card, or by such other method (other than by check) as the Secretary may prescribe and the taxpayer may elect.
 (3)One-time increaseThe first time an individual receives a payment under this subsection, paragraph (1)(A) shall be applied by substituting 4/13 for 2/13..
 (e)Special rule for new low-Income parentsSection 32 of such Code, as amended by this Act, is further amended by adding at the end the following new subsection:
				
					(o)Special rule for new low-Income parents
 (1)In generalIn the case of an individual who— (A)is eligible for payments under subsection (o)(1) with respect to a refund for a taxable year, and
 (B)has a qualifying child who is born or adopted during the following taxable year and not later than the penultimate month for which the taxpayer is eligible for such payments,
							the amount of any such payments made after such birth or adoption shall be adjusted to the amount
			 such payments would be if such qualifying child were a qualifying child of
			 the taxpayer under this section for the taxable year to which such
 payments relate.(2)Qualifying child determinationFor purposes of determining if a child is a qualifying child for purposes of this subsection, subsection (m) shall be applied by inserting or, in the case of an adoption, such other identifying information as specified by the Secretary before the period at the end.
						.
 (f)Age of eligible individuals without dependentsSection 32(c)(1)(A)(ii)(II) of such Code is amended by striking age 25 but not attained age 65 and inserting age 18. (g)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			4.Return preparation programs for low-income taxpayers
 (a)In generalChapter 77 of such Code is amended by inserting after section 7526 the following new section:  7526A.Return preparation programs for low-income taxpayers (a)Establishment of volunteer income tax assistance matching grant programThe Secretary, through the Internal Revenue Service, shall establish a Community Volunteer Income Tax Assistance Matching Grant Program under which the Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting low-income taxpayers and members of underserved populations.
						(b)Use of funds
 (1)In generalQualified return preparation programs may use grants received under this section for— (A)ordinary and necessary costs associated with program operation in accordance with cost principles under the applicable Office of Management and Budget circular, including—
 (i)wages or salaries of persons coordinating the activities of the program, (ii)developing training materials, conducting training, and performing quality reviews of the returns prepared under the program,
 (iii)equipment purchases, and (iv)vehicle-related expenses associated with remote or rural tax preparation services,
 (B)outreach and educational activities described in subsection (c)(2)(B), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation.
 (2)Use of grants for overhead expenses prohibitedNo grant received under this section may be used for overhead expenses that are not directly related to a qualified return preparation program.
							(c)Application
 (1)In generalEach applicant for a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications which demonstrate—
 (A)assistance to low-income taxpayers, with emphasis on outreach to, and services for, such taxpayers, (B)taxpayer outreach and educational activities relating to eligibility and availability of income supports available through the Internal Revenue Code of 1986, including the earned income tax credit, and
 (C)specific outreach and focus on one or more underserved populations. (3)Amounts taken into accountIn determining matching grants under this section, the Secretary shall only take into account amounts provided by the qualified return preparation program for expenses described in subsection (b).
							(d)Accuracy reviews
 (1)In generalThe Secretary shall establish procedures for, and shall conduct, periodic site visits of qualified return preparation programs operating under a grant under this section—
 (A)to ensure such programs are carrying out the purposes of this section, and (B)to determine the return preparation accuracy rate of the program.
 (2)Additional requirements for grant recipients not meeting minimum standardsIn the case of any qualified return preparation program which— (A)is awarded a grant under this section, and
 (B)is subsequently determined— (i)to have a less than 90 percent average accuracy rate for preparation of tax returns, or
 (ii)not to be otherwise carrying out the purposes of this section, such program shall not be eligible for any additional grants under this section unless such program provides sufficient documentation of corrective measures established to address any such deficiencies determined.(e)DefinitionsFor purposes of this section—
 (1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are low-income taxpayers, in preparing and filing Federal income tax returns,
 (B)which is administered by a qualified entity, (C)in which all volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and
 (D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which—
 (i)is an eligible organization, (ii)is in compliance with Federal tax filing and payment requirements,
 (iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided pursuant to the grant program under this section.
 (B)Eligible organizationThe term eligible organization means— (i)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1002), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act,
 (ii)an organization described in section 501(c) and exempt from tax under section 501(a), (iii)a local government agency, including—
 (I)a county or municipal government agency, and (II)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity,
 (iv)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of clause (i), (ii), or (iii) acting as the applicant organization), or
 (v)in the case of a targeted population or community with respect to which no organizations described in the preceding clauses are available—
 (I)a State government agency, or (II)an office providing Cooperative Extension services (as established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914).
 (3)Low-income taxpayersThe term low-income taxpayer means a taxpayer whose income for the taxable year does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with 3 or more qualifying children, as determined in a revenue procedure or other published guidance.
 (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.
							(f)Special rules and limitations
 (1)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years.
 (2)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to grants under this section.
							(g)Promotion and referral
 (1)PromotionThe Secretary shall promote tax preparation through qualified return preparation programs through the use of mass communications, referrals, and other means.
 (2)Internal revenue service referralsThe Secretary may refer taxpayers to qualified return preparation programs receiving grants under this section.
 (3)VITA grantee referralQualified return preparation programs receiving a grant under this section are encouraged to refer, as appropriate, to local or regional Low-Income Taxpayer Clinics individuals who are eligible for such clinics..
 (b)Clerical amendmentThe table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item:
				
					
						7526A. Return preparation programs for low-income taxpayers..
 (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of enactment of this Act.
			